224 F.3d 1266 (11th Cir. 2000)
Meredith T. RANEY, Jr., Plaintiff-Appellant,v.AWARE WOMAN CENTER FOR CHOICE, INC., a Florida Corporation, Edward W. Windle, Jr., and Patricia B. Windle, et al., Defendants-Appellants.
No. 99-14122Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 30, 2000.Sept. 12, 2000

Appeal from the United States District Court for the Middle District of  Florida. (No. 97-01197-CIV-ORL-19), Patricia C. Fawsett, Judge.
Before BIRCH, CARNES and BARKETT, Circuit Judges
PER CURIAM:


1
Meredith T. Raney, Jr. appeals from the grant of summary judgment to Aware Woman  Center for Choice, Inc. (the "Woman Center"), Edward W. Windle, Jr. and Patricia  Windle (collectively "Defendants") on his claim brought pursuant to the Freedom  of Access to Clinic Entrances Act, 18 U.S.C.  248 (2000) (the "FACE Act"),  which guarantees freedom of access to the entrances of reproductive health  facilities. Raney also appeals from the denial of his two post-judgment motions  to alter or amend the judgment. We affirm.


2
On three occasions, police officers in the city of Melbourne physically removed  Raney from the entrance to the Woman Center and charged him with having violated  a state court injunction, upheld in Madsen v. Women's Health Center, Inc., 512  U.S. 753, 114 S.Ct. 2516, 129 L.Ed.2d 593 (1994) (the "Madsen injunction"), that  prohibits anti-abortion protestors from entering a specified 36-foot buffer zone  in front of the Woman Center. In his complaint, Raney alleged that the police  officers, as agents of the Defendants, prevented him from providing counseling  services to women and men as they were entering and leaving the Woman Center and  thus violated his rights, protected under the FACE Act. The district court,  finding that Raney could establish no factual basis for his claim that the city  police were agents of the Defendants, dismissed the complaint. The district  court also twice denied Raney's motions to alter or amend the judgment, through  which he sought to introduce additional deposition testimony in support of his  agency claim.


3
We review de novo the district court's order granting summary judgment, viewing  the record and all its inferences in favor of the nonmoving party. See Arrington  v. Cobb County, 139 F.3d 865, 871 (11th Cir.1998). Summary judgment is proper if  there is no genuine issue of material fact and the moving party is entitled to  judgment as a matter of law. Irby v. Bittick, 44 F.3d 949, 953 (11th Cir.1995)  (citing Fed.R.Civ.P. 56(c)). We review a district court's denials of motions to  alter or amend a judgment for abuse of discretion. Mays v. U.S. Postal Service,  122 F.3d 43, 46 (11th Cir.1997).


4
On appeal, Raney first reasserts his claim that the city police, in enforcing  the Madsen injunction, acted as agents of the Defendants. We have reviewed the  record, and we agree with the district court that the affidavits that Raney has  produced do not support his agency claim. "Agency is the fiduciary relation  which results from the manifestation of consent by one person to another that  the other shall act on his behalf and subject to his control, and consent by the  other so to act." Restatement (Second) of Agency  1(1) (1958). The affidavits  submitted in support of Raney's claim establish only that city police were  deployed to enforce the Madsen injunction on days when abortion procedures were  performed at the Woman Center. While the record indicates that the Defendants  cooperated with the police and notified them when the Woman Center's clients and  employees would need protection, it does not suggest that the police were  subject to the Defendants' control. Accordingly, we find that the district court  did not err in awarding the Defendants summary judgment on the ground that Raney  could not show that the police acted as the Defendants' agents.


5
In addition, because Raney cannot state a cause of action under the FACE Act, we  also find that the district court did not abuse its discretion in denying  Raney's post-judgment motions to amend the judgment. A FACE Act action may be  brought "only by a person involved in providing or seeking to provide, or  obtaining or seeking to obtain, services in a facility that provides  reproductive health services...." 18 U.S.C.  248(c)(1)(A) (emphasis added). The  statute defines "facility" to include "a hospital, clinic, physician's office,  or other facility that provides reproductive health services, and includes the  building or structure in which the facility is located." 18 U.S.C.  248(e)(1).  The "reproductive health services" protected under the statute must be provided  "in a hospital, clinic, physician's office, or other facility...." 18 U.S.C.   248(e)(5).


6
By requiring that the person bringing a FACE action be seeking or providing  reproductive health services in a facility, Congress recognized the difference  between trained professionals who work in credentialed facilities and  unregulated volunteer counselors who are not attached to recognized providers of  reproductive healthcare. On each of the three occasions when Raney was arrested  for violating the Madsen injunction, he was standing on a sidewalk outside of  the Woman Center clinic. He therefore can claim neither that he was in a  facility nor that he was offering the type of reproductive health services to  which the FACE Act protects access.1


7
Accordingly, the order of the district court is AFFIRMED.



NOTES


1
 Because we find that Raney cannot bring a cause of action under the FACE Act, we  need not determine whether he qualifies as a "counselor" under the FACE Act.